13-4530
         Yan v. Holder
                                                                                       BIA
                                                                                 Poczter, IJ
                                                                               A201 122 116
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of December, two thousand fourteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       YIN YAN YAN,
14                Petitioner,
15
16                       v.                                     13-4530
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               JP Sarmiento, Cleveland, OH.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Linda S. Wernery, Assistant
27                                     Director; Gerald M. Alexander, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Yin Yan Yan, a native and citizen of the People’s

 6   Republic of China, seeks review of a November 14, 2013,

 7   decision of the BIA affirming the January 12, 2012, decision

 8   of an Immigration Judge (“IJ”) denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Yin Yan Yan, No.

11   A201 122 116 (B.I.A. Nov. 14, 2013), aff’g No. A201 122 116

12   (Immig. Ct. N.Y. City Jan. 12, 2012).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have

16   considered both the IJ’s and the BIA’s opinions “for the

17   sake of completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237

18   (2d Cir. 2008).   The applicable standards of review are well

19   established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       For asylum applications like Yan’s, governed by the

22   REAL ID Act of 2005, the agency may, “[c]onsidering the

23   totality of the circumstances,” base a credibility finding

                                   2
 1   on the plausibility of an asylum applicant’s account,

 2   inconsistencies in his statements, and “any inaccuracies or

 3   falsehoods in such statements,” so long as they reasonably

 4   support an inference that the applicant is not credible.          8

 5   U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534

 6 F.3d 162, 167 (2d Cir. 2008).       We defer “to an IJ’s

 7   credibility determination unless, from the totality of the

 8   circumstances, it is plain that no reasonable fact-finder

 9   could make such an adverse credibility ruling.”       Xiu Xia

10   Lin, 534 F.3d at 167.     Substantial evidence supports the

11   agency’s finding that Yan was not credible because he

12   submitted documents that contained false information.

13       Yan claimed the following.       He and his wife were

14   married in a traditional ceremony in 1993, but did not

15   register their marriage with authorities.       They moved from

16   Houzhou, the city where they were born, to evade family

17   planning officials.     Between 1994 and 2002, they had three

18   sons.   In 2005, they sent their sons to live with Yan’s

19   mother in the village of Yannang, and, a few months later,

20   moved to Cheng, an adjacent village, so that they could

21   visit their sons regularly without being detected (both

22   Yannang and Cheng are located within Houzhou).       In 2006, a


                                     3
 1   former classmate who worked at the police office helped Yan

 2   register his sons in a household registry so that they could

 3   attend school.     In February 2007, Yan and his wife, who were

 4   still living in Cheng, surreptitiously visited their sons in

 5   Yannang.   Authorities found and arrested Yan and his wife;

 6   forcibly sterilized Yan’s wife; detained Yan for five days,

 7   during which time they beat and starved him; and, on

 8   release, fined Yan and his wife because they violated the

 9   family planning policy.     Yan and his wife then registered

10   their marriage in October 2007.     In 2009, authorities

11   detained Yan because he had not paid the fine in full.

12       During cross examination, Yan was confronted with the

13   household registry that he had submitted, which was issued

14   in October 2006, listed him as the head of the household,

15   and stated that he was married, lived with his wife and

16   three sons in Yannang, and that his three sons had been born

17   in Houzhou City.     Yan was also confronted with his

18   children’s birth certificates that he had submitted.       The

19   certificates were issued in 2010, after Yan arrived in the

20   United States, and also stated that his children were born

21   in Houzhou.   Yan admitted that the information in the

22   household registry and the birth certificates was false.         He



                                     4
 1   explained that his former classmate had obtained the false

 2   household registry for him.   He did not explain, however,

 3   why he submitted false documents to the IJ without

 4   acknowledging them as such, nor how he obtained false birth

 5   certificates for his children years after he departed China.

 6       In her decision, the IJ noted that the household

 7   registry and birth certificates were inconsistent with Yan’s

 8   testimony, and that Yan admitted for the first time during

 9   cross-examination that these documents contained false

10   information.   She found Yan not credible because he

11   knowingly submitted false documents in support of his claim.

12   Because the REAL ID Act permits the agency to base an

13   adverse credibility determination on any falsehoods in an

14   applicant’s statements, regardless of whether they go to the

15   heart of his claim, a totality of the circumstances supports

16   the agency’s adverse credibility determination.   8 U.S.C.

17   § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 167.

18   Because the only evidence of a threat to Yan’s life or

19   freedom depended upon his credibility, the agency’s finding

20   that he was not credible necessarily precludes success on

21   his claims for asylum, withholding of removal, and CAT

22   relief.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

23   2006).
                                   5
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13




                                    6